EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kyuwan Ryu (Reg. No.: 74,525) on January 26, 2022.

The application has been amended as follows: 


CLAIMS

1 (Currently Amended).  A display device, comprising: a display panel including a plurality of unit blocks disposed in a display area, the plurality of unit blocks including a first area displaying a logo or a banner, a second area , when the second area has a largest load value and the third area is disposed between the first area and the second area.


Allowable Subject Matter
Claims 1-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record teaches a display with luminance correction (see at least Bae et al. USPN 2018/0053462).  
However, the prior art of record fails to teach or suggest Applicant’s specifically claimed “display device, comprising: a display panel including a plurality of unit blocks disposed in a display area, the plurality of unit blocks including a first area displaying a logo or a banner, a second area and a third area; a display panel driver configured to generate data voltages based on input image data; and a zonal compensator configured to receive the input image data, to calculate load values of the input image data for the plurality of unit blocks, respectively, and to control luminance of each of the first area and the third area based on a location difference between the first area and the second area and a load value difference between the first area and the second area, when the second area has a largest load value and the third area is disposed between the first area and the second area” (see claim 1 – emphasis added); and
“a method of driving a display device including a display panel configured to display a logo or a banner in a first area of a display area, the method comprising: dividing the display area into a plurality of unit blocks and calculating load values of input image data for the plurality of unit blocks, respectively; extracting a second area having largest load value among the plurality of unit blocks; calculating a location difference between the first area and the second area; calculating a load value difference which is a difference between a first load value corresponding to the first area and a second load value corresponding to the second area; and controlling luminance of a third area between the first area and the second area, and luminance of the first area based on the location difference and the load value difference” (see claim 18 – emphasis added).

Claims 2-17, 19 and 20 are dependent on claims 1 and 18, respectively, and allowable for substantially the same reasons, discussed above.


Conclusion                                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688. The examiner can normally be reached M-F 530am-2pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Antonio Xavier/Primary Examiner, Art Unit 2623